Title: To Thomas Jefferson from William Stephens Smith, 26 October 1787
From: Smith, William Stephens
To: Jefferson, Thomas



Dr. Sir
London October 26th. 1787.

By introducing the bearer Mr. Daniel Parker (who I think you encountered once at my lodgings in Leicester fields) I have the  satisfaction of doing him a favour, and presenting to you a fund of Commercial and political knowledge, which you may draw freely upon during his stay at Paris, without being in the least apprehensive of failure or protest. I have been guilty of this, so frequently, lately, that I am apprehensive I may trespass upon your time, but I will in future only do it, upon occasions like the present, where the Gentleman may be served and you pleased.
I have nothing new to Communicate. Mr. P. will be able to give you full and satisfactory accounts, of the State of Politics here, and the determination to pursue with vigor the hostile measures of the Cabinet, should they, think proper to continue them. He is also perfectly well acquainted with the present situation of Affairs in Holland—but perhaps they are not spoken of in France—Quis talia fando, abstinet a Lacrymis
Tell me, whether we shall continue in peace or whether war is inevitable, I mean as it relates to Europe, and you will oblige Your most humble Servant,

W. S. Smith

